3, DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response
Applicants’  reply  and amendment filed on April 26, 2022 have been  acknowledged. Upon entering the amendment, Claims 1-3 and 5 have been  amended. Claim 4 has been canceled. New claims 22 -27 have been added.  
Claims 3 and 5-21 would not be considered until the product claims in condition for allowance.  
Claims 1-2 and 22-27 are considered. 
Claim Objections
The objection of Claims 1-2 has been removed necessitated by Applicants’ amendment. 
Claim Rejections - 35 USC § 112
The rejection of Claims 1-2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements between the MLV gag protein, pp65 as well as glycoprotein B (gB) of the HCMV has been removed necessitated by Applicants’ amendment.  
Claim Rejections - 35 USC § 112
The rejection of Claims 1-2 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been removed necessitated by Applicants’ amendment. 
New grounds of rejections:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 22-27 rejected under 35 U.S.C. 102 ((a) ( 1) ) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2013068847 or US Patent No. 9,777,043 both to Anderson et al. for claim 2 
Claims 1 and 22-27 are directed to an immunogenic composition comprising (1) a virus like particle (VLP) comprising (a) fusion protein comprising a murine leukemia virus (MLV) gag protein and a human cytomegalovirus (HCMV) pp65 protein; and (b) a human cytomegalovirus (HCMV) glycoprotein B (gB) protein; and (ii) an adjuvant comprising a saponin and a Toll-Like Receptor 4 (TLR4) agonist. The immunogenic composition according to claim 1, wherein the MLV Gag polypeptide comprises an amino acid sequence at least 80% identical to SEQ ID NO: 1. The immunogenic composition according to claim 1, wherein the gB protein comprises an amino acid sequence which is at least 80% identical to SEQ ID NO: 8. The immunogenic composition of claim 1, wherein the pp65 protein comprises an amino acid sequence which is at least 80% identical to SEQ ID NO: 11. The immunogenic composition of claim 1, wherein the fusion protein comprises an amino acid sequence at least 80% identical to SEQ ID NO:4. The immunogenic composition of claim 1, wherein the saponin is QS21. The immunogenic composition of claim 1, wherein the TLR4 agonist is 3-de-O- acylated monophosphoryl lipid A (3D-MPL).
Anderson et al. disclose that  their present disclosure provides compositions and methods useful for treating HCMV infection. The compositions and methods comprises virus-like particles (VLPs) which comprise one or more Moloney Murine leukemia virus (MMLV) core proteins and include one or more HCMV epitopes, such as, for example, from HCMV envelope glycoproteins gB and/or gH and/or tegument protein pp65. 
In detail, Anderson et al. explain that The Gag gene in the form of a polyprotein gives rise to the core structural proteins of the VLP (Paragraph of (67-68 under the title of structural proteins). VLPs, comprising a gag of Murine leukemia. Expression of capsid proteins (e.g., Gag) of some viruses (e.g., murine leukemia viruses, such as Moloney Murine leukemia virus (MMLV)) leads to self-assembly into particles (paragraphs 62-65. 
The provided VLPs may comprise a retroviral Gag polypeptide (e.g., MMLV Gag) and a structural component of HCMV (e.g., pp65). In some such embodiments, pp65 is incorporated into the VLP and serves as an antigen for eliciting an immune response against HCMV (Paragraph 73). An exemplary Gag-pp65 fusion polypeptide for use in accordance with the present invention is shown as SEQ ID NO:4 (See paragraph 74). 
It is noted that the claimed gag protein of SEQ ID NO: 1, the HMCV pp 65 of SEQ ID NO: 11 and Gag-pp65 polypeptide fusion protein of SEQ ID NO: 4 are all disclosed by Anderson with the same length and 100% identical to the Gag, pp65 protein and gag-pp65 fusion protein. Anderson et al. also teach that in some embodiments, a Gag-pp65 polypeptide fusion protein suitable for the present invention has an amino acid sequence at least 50%, 55%, 60%, 65%, 70%, 75%, 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or more homologous to SEQ ID NO:4.
Regarding the gB protein comprised in the gag VLP, at paragraph (78-79), Anderson et al. also each that in some embodiments, the present invention utilizes VLPs comprised of one or more envelope polypeptides from HCMV (e.g., gB and/or gH). The claimed gB protein with SEQ ID NO: 8 is also disclosed by Anderson et al. with same length and 100% identical to the one disclosed by Anderson et al. 
In example 2, Anderson et al also teach a method for making such VLPs. 
Regarding the adjuvant, particularly the saponin and TLR4 agonist , preferably the QS21 for saponin and 3D-MPL, Anderson et al. teach that in some embodiments, immunogenicity of a pharmaceutical composition is enhanced by including an adjuvant. The Saponin, preferable QS21 is taught and TLR4 tagonist, preferably monophosphoryl lipid A are also particularly taught in the choice of the adjuvants).  (Paragraph 151).
Therefore, these disclosures meet the limitations of claims 1 and 22-27. the cited references by Anderson et al. anticipate claims 1 and 22-27.
Regarding the kit cited in claim 2, which actually is directed to two containers , one comprising VLPs made by the fusion protein of MLV gag- HCMV pp65 and HCMV gB and another one comprising an adjuvant of a saponin and TLR4 agonist, it would have been obviously for any person ordinarily skilled in the art to be motivated to place each of already known product known in the art into a container with a reasonable and expected result of success. 
         Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on April 26, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648